DETAILED ACTION
This is a first office action in response to application no. 17/159,150 filed on January 27, 2021 in which claims 1-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Stein (US Patent Application Publication no. 2003/0040864) in view of Sugimoto (US Patent no. 4550383).

Regarding claims 1 and 7, Stein discloses a method of detecting a curved lane through path estimation using a monocular vision camera (See Stein Abstrack, [0006], comprising: acquiring forward images of a curved lane by using a monocular vision camera which captures the front from a vehicle (See Stein  [0007]); detecting curved lane candidates from the forward images (See Stein [0003], [0013]); detecting a skeleton line having a thickness of 1 pixel by using a median value of the curved lane candidates (See Stein [0013]); estimating a parabolic function which is curve-fitted by using the skeleton line (See Stein [0012]); generating an inscribed circle inscribing in a parabola that corresponds to the parabolic function at a location where a world coordinate value Y is 0 (See Stein [0019] and [0051]); determining whether the skeleton line satisfies a specific condition for curve fitting in a current frame; and when the skeleton line does not satisfy the specific condition, determining the parabola that fits the skeleton line as a curved lane and when the skeleton line satisfies the specific condition, estimating the parabola which is curve-fitted to all skeleton line and set of the moving paths as a curved lane (See Stein [0051], and [0054]).
	It is noted that although Stein discloses determining skeleton lines (See Stein [0051] and [0054]), is silent about generating a set of moving paths after anticipated coordinates of representative points in a current frame are calculated from coordinates of representative points which are tangent points of the parabola in a previous frame and the inscribed circle on the circumference of the inscribed circle.
	However, Sugimoto teaches generating a set of moving paths after anticipated coordinates of representative points in a current frame are calculated from coordinates of representative points which are tangent points of the parabola in a previous frame and the inscribed circle on the circumference of the inscribed circle (See Sugimoto col. 8, lines 54-65, col. 11, lines 25-38).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Stein to incorporate the teachings Sugimoto’s teachings to generate a set of moving paths after anticipated coordinates of representative points in a current frame are calculated from coordinates of representative points which are tangent points of the parabola in a previous frame and the inscribed circle on the circumference of the inscribed circle.  The motivation for performing such a modification in Stein is to define interpolating points on the respective tangents to the parabola to determine the proper moving path.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stein (US Patent Application Publication no. 2003/0040864) in view of Sugimoto (US Patent no. 4550383) as applied to claim 1 above, and further in view of Yamamoto et al. (US Patent Application Publication no. 2006/0015252).

Regarding claim 2, most of the limitations of this claim have been noted in the above rejection of claim 1.
	It is noted that the combination of Stein and Sugimoto is silent about wherein the curved lane candidates are detected by using a variable top-hat filter, in which a size of a filter window flexibly varies based on a lateral direction width of lane marking on a road from the forward images.
	However, Yamamoto teaches a method of detecting curved lane wherein the curved lane candidates are detected by using a variable top-hat filter, in which a size of a filter window flexibly varies based on a lateral direction width of lane marking on a road from the forward images (See Yamamoto [0014], [0052]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Stein and Sugimoto to incorporate the teachings of Yamamoto to detect curved lane wherein the curved lane candidates are detected by using a variable top-hat filter, in which a size of a filter window flexibly varies based on a lateral direction width of lane marking on a road from the forward images.  The motivation for performing such a modification in Stein and Sugimoto is obtain a lane recognition image in order to improve lane marking recognition with reduced misdetection.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stein (US Patent Application Publication no. 2003/0040864) in view of Sugimoto (US Patent no. 4550383) as applied to claim 1 above, and further in view of Mori et al. (US Patent Application Publication no. 2021/0279484).

Regarding claim 3, most of the limitations of this claim have been noted in the above rejection of claim 1.
	It is noted that the combination of Stein and Sugimoto is silent about detecting a curved lane through path estimation wherein the skeleton line is detected by coordinates of a median value selected after scanning in a lateral direction from the detected curved lane candidates.
	However Mori teaches detecting a curved lane through path estimation wherein the skeleton line is detected by coordinates of a median value selected after scanning in a lateral direction from the detected curved lane candidates (See Mori [0136]-[0137]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the lane detection method of the combination of Stein and Sugimoto by incorporating the teachings of Mori wherein the skeleton line is detected by coordinates of a median value selected after scanning in a lateral direction from the detected curved lane candidates.  The motivation for performing such a modification in the proposed combination of Stein and Sugimoto is to correctly estimate a lane without relying on lane markers.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US Patent Application Publication no. 2003/0040864) in view of Sugimoto (US Patent no. 4550383) as applied to claim 1 above, and further in view of Kuehnle et al. (US Patent Application Publication no. 2010/0104139).

Regarding claim 4, most of the limitations of this claim have been noted in the above rejection of claim 1.
	It is noted that the combination of Stein and Sugimoto is silent about detecting a curved lane through path estimation wherein the parabolic function that is curved fitted using the skeleton line is estimated after coefficients of the parabolic function are calculated through a least square method using the coordinates of the skeleton line as input values.
	However, Kuehnle teaches detecting a curved lane through path estimation wherein the parabolic function that is curved fitted using the skeleton line is estimated after coefficients of the parabolic function are calculated through a least square method using the coordinates of the skeleton line as input values (See Kuehnle [0057-[0058]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the lane detection method of the combination of Stein and Sugimoto by incorporating the teachings of Kuehnle wherein the parabolic function that is curved fitted using the skeleton line is estimated after coefficients of the parabolic function are calculated through a least square method using the coordinates of the skeleton line as input values.  The motivation for performing such a modification in the combination of Stein and Mori is to proper boundary in the road plane.

Regarding claim 5, most of the limitations of this claim have been noted in the above rejection of claim 1.
	It is noted that the combination of Stein and Sugimoto is silent about detecting a curved lane through path estimation wherein a radius and a center coordinates of the inscribed circle are calculated by using a radius of curvature at the representative points, which are tangent points of the parabola and the inscribed circle at the world coordinate value Y is 0, and a normal passing through the representative points, and the inscribed circle is generated after specifying the inscribed circle according to a bent direction of the curved lane.
	However, Kuehnle teaches detecting a curved lane through path estimation wherein a radius and a center coordinates of the inscribed circle are calculated by using a radius of curvature at the representative points, which are tangent points of the parabola and the inscribed circle at the world coordinate value Y is 0, and a normal passing through the representative points, and the inscribed circle is generated after specifying the inscribed circle according to a bent direction of the curved lane (See Kuehnle [0037], [0042]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the lane detection method of the combination of Stein and Sugimoto by incorporating the teachings of Kuehnle wherein a radius and a center coordinates of the inscribed circle are calculated by using a radius of curvature at the representative points, which are tangent points of the parabola and the inscribed circle at the world coordinate value Y is 0, and a normal passing through the representative points, and the inscribed circle is generated after specifying the inscribed circle according to a bent direction of the curved lane. The motivation for performing such a modification in the proposed combination of Stein and Sugimoto is to provide small radius road curves, which is desirable to account for lane width.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stein (US Patent Application Publication no. 2003/0040864) in view of Sugimoto (US Patent no. 4550383) as applied to claim 1 above, and further in view Hasegawa et al. (US Patent no. 5247587).

Regarding claim 6, most of the limitations of this claim have been noted in the above rejection of claim 1.
	It is noted that the combination of Stein and Sugimoto is silent about detecting a curved lane through path estimation wherein the anticipated coordinates of the representative points on the circumference are calculated through a rotation angle according to the circumference of the inscribed circle calculated by using moving distances travelled by vehicle speed, and the set of the moving paths on a current frame is generated after the set of the moving paths in previous frames is rotated, moved, and converted to coordinate axis on the current frame.
	However, Hasegawa teaches detecting a curved lane through path estimation wherein the anticipated coordinates of the representative points on the circumference are calculated through a rotation angle according to the circumference of the inscribed circle calculated by using moving distances travelled by vehicle speed, and the set of the moving paths on a current frame is generated after the set of the moving paths in previous frames is rotated, moved, and converted to coordinate axis on the current frame (See Hasegawa col. 3, lines 51-62, col. 4, lines 56-65, col. 1, lines 60-68 and col. 2, lines 1-4).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the lane detection method of the combination of Stein and Sugimoto by incorporating the teachings of Hasegawa wherein the anticipated coordinates of the representative points on the circumference are calculated through a rotation angle according to the circumference of the inscribed circle calculated by using moving distances travelled by vehicle speed, and the set of the moving paths on a current frame is generated after the set of the moving paths in previous frames is rotated, moved, and converted to coordinate axis on the current frame.  The motivation for performing such a modification in the proposed composition of Stein and Sugimoto is to be able to recognize the direction and the curves of the road.

9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claim is allowable over the prior art of record since the references taken individually or in combination fails to teach or suggest a method of detecting a curved lane through path estimation using a monocular vision camera wherein when the number of the skeleton line is less than the certain threshold values and when the absolute values of the coefficients used to determine the bending degree of the parabolic function exceed the certain threshold values, the parabola which is curve-fitted to all skeleton line and set of the moving paths is estimated as the curved lane, and wherein when the number of the skeleton line is more than the certain threshold values and when the absolute values of the coefficients used to determine the bending degree of the parabolic function are below the certain threshold values, the parabola that fits the skeleton line is determined as the curved lane.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Okada et al. (US Patent Application Publication no. 2015/0285614) teaches travel path estimation apparatus and travel path estimation program.
Taliwal (US Patent no. 711866) teaches method and device for determining vehicle lane changes using a vehicle heading and a road heading.
Okada et al. (US Patent Application Publication no. 2016/0304120) teaches traveling path estimation apparatus.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424